Citation Nr: 1748201	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), status post coronary artery bypass graft. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, remand is necessary to satisfy the duty to assist.  In February 2017, the Board remanded the appeal for readjudication following the receipt of new evidence pursuant to 38 C.F.R. § 20.1304(c).  In support of his claim for an increased rating for coronary artery disease and TDIU, the Veteran submitted private medical records showing inpatient emergency treatment for chest pain associated with his coronary artery disease.  See Treatment Records from St. John Medical Center Dated January 2017.  The Veteran also submitted a May 2017 statement that his service-connected cardiac disability has worsened since he was last examined.  The appeal was readjudicated in July 2017 and returned to the Board.

The Board notes the Veteran was last afforded a VA examination in May 2015 in regard to his service-connected coronary artery disease.  The Board finds that an examination is warranted to ascertain the current severity of his cardiac disability and to determine the impact of his CAD on his ability to obtain or maintain substantial gainful employment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure all outstanding VA treatment records.  

2.  Schedule the appropriate VA examination to help ascertain the current extent of the service-connected CAD. 
All indicated tests and studies should be performed.  

The examiner is requested to provide diagnostic METs scores.  

If these tests cannot or should not be undertaken, the examiner should provide an explanation for such finding, as well as an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

It is insufficient for the examiner to only note that the Veteran does not experience symptoms with any level of physical activity as a reason for not providing METs scores.

The examiner should also comment on the impact of the Veteran's cardiac disability on the Veteran's ability to work.

3.  Thereafter, readjudicate the appeal, and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




